DETAILED ACTION
This is on the merits of Application No. 16/607889, filed on 10/24/2019. Claims 11-30 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/24/2019, 11/21/2019, and 06/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites the limitation “and/or.”  Because each claim can only be drawn to one invention, alternative options must be listed as “at least one of X and Y.”  
Appropriate correction is required.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 17, 19, 21-23, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 lines 6-7 state “the control parameter determined in the first operating phase is used for controlling the micro-slip”. It is unclear which “micro-slip” this should be referring to. It appears that “the micro-slip” should be “the further micro-slip” established for the third operating phase, unless the third operating phase has some bearing on the micro-slip currently being referred to.
Claim 13 states “wherein the first operating phase is followed by the second operating phase, after which a further micro-slip of the clutch is adjusted in a targeted manner by means of the electronic computing device”. Is the “after which” the third operating phase established later in the claim? Is there a phase between the second and third in which micro-slip is also adjusted? It appears that this is referring to the third operating phase itself. It appears applicant means --wherein in the first operating phase at least one control parameter for controlling the micro-slip is determined, wherein the first operating phase is followed by the second operating phase, whereby the clutch is operated with a further micro-slip during a third operating phase following the second operating phase, wherein during the third operating phase the further micro-slip of the clutch is adjusted in a targeted manner by means of the electronic computing device and the control parameter determined in the first operating phase is used for controlling the further micro-slip.”
Claim 14 states “wherein in the third operating phase following the second operating phase, in which the determined control parameter is used for controlling the micro-slip”. It is unclear what “in which” is referring to, as there are two different parameters that could be referred to previously in the claim. It appears to be referring to the third operating phase and it is suggested applicant delete “in which the determined control parameter is used for controlling the micro-slip” as this has already been established in claim 13.

Claims 17 and 28-30 state “wherein the second operating phase is adjusted when at least one parameter changes.” It is unclear what is meant by an operating phase being “adjusted”. How is a phase itself adjusted? Is it the overpressing is being adjusted? 
Claim 19 is rejected for similar reasons to claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-18 and 20-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102012218227 to Goppert et al.
Goppert discloses:
(Claim 11) A method for operating a clutch of a drivetrain for a motor vehicle (Par. [0004], controlling an automatic friction clutch in a drive train), comprising: at least one micro-slip of the clutch is adjusted in a targeted manner by an electronic computing device of the drivetrain (Par. [0004], clutch is controlled by a controller with controlled 
(Claim 12) wherein the micro-slip is controlled by a controller of the electronic computing device (Par. [0004], controller controls clutch).
(Claim 13)
(Claim 14) wherein in the third operating phase following the second operating phase, in which the determined control parameter is used for controlling the micro-slip, a shift of a transmission of the drivetrain is performed(See paragraphs [0004] and [0010]-[0012], the phases will repeat themselves as the vehicle runs and shifts, a first phase of slip will be followed by the prediction variable being above the threshold which will transition to the second phase of overpressing, which will then be followed by another shift in which the prediction variable is below the threshold, causing a transition to the third phase in which a shift will occur).
(Claims 15, 21-23) wherein the clutch is operated with the overpressing during time phases that are outside of shifting phases, during which at least one shift of a transmission of the drivetrain is performed (Par. [0005], figure, Overpressing occurs during the second phase which is outside of shifting phases).
(Claims 16, 24-27) wherein the clutch is operated with the overpressing during constant vehicle travel (Par. [0005], see figure, happens during vehicle travel and shifting).
(Claim 17, 28-30) wherein the second operating phase is adjusted when at least one parameter changes (Par. [0005], see figure, overpressing adjusted during second operating phase).
(Claim 18) wherein the parameter comprises a speed of a drive engine of the drivetrain and/or a torque provided by the drive engine and/or an acceleration of the motor vehicle (See par. [0006], prediction variable determined based on operating variables of the engine, such as speeds and rotational accelerations, and acceleration of the vehicle).
(Claim 20) A motor vehicle comprising: a drivetrain constructed for driving the motor vehicle, the drivetrain having at least one clutch and an electronic computing device, which is constructed to adjust at least one micro- slip of the clutch in a targeted manner .

	Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitation of claim 19. Particularly, ending the second operating phase after a predefinable period of time has lapsed. It would not have been obvious to modify Goppert to end the second operating phase after a period of time as the purpose of ending the second operating phase in Goppert will always be to shift or prepare to shift the vehicle. That is the purpose of the prediction variable. If this was dependent on a period of time having lapsed, the system may prepare to shift or shift before shifting needs to be performed, thus affecting performance of the vehicle and providing unwanted vehicle control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659